DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention I, drawn to a system for measuring bone mineral density of claims 1-12 in the reply filed on 5/17/21 is acknowledged.  The traversal is on the ground(s) that claims 13-20 now depend from claim 1.  This is not found persuasive because Invention I can still be used to practice another and materially different method such as, for example, diagnosing osteoporosis, detect foreign bodies in the patient’s anatomy, diagnosing back pain, and/or predicting postural deficiencies of an individual.
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 13-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/17/21.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an attachment device for attaching electrodes to a body part” in claim 1, which has no corresponding structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claim 1, the claim language “an attachment device for attaching electrodes to a body part” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention.  Specifically, the claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Accordingly, there is a lack of written description for the claimed subject matter and that Applicant had possession of the claimed subject matter.
Dependent claim(s) 2-12 fail to cure the deficiencies of independent claim 1, thus claim(s) 1-12 is/are rejected under 35 U.S.C. 112(a).
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 1, the claim language “an attachment device for attaching electrodes to a body” part is ambiguous.  Specifically, the claim language invokes 35 U.S.C. 112(f), but the corresponding structure could not be found in the specification.  Accordingly, it is unclear what structures are included in the scope of this claim language and what structures are not included in this claim language.  The claim is examined as meaning any structure capable of performing the recited function of “attaching electrodes to a body.”
For claim 1, the claim language “attaching electrodes” (line 8) is ambiguous.  It is unclear whether these electrodes refer back to the “plurality of injection electrodes,” “plurality of pickup electrodes,” “both,” or are newly introduced electrodes.  The claims I examined as both.
For claim 1, the claim language “placing at least some of the electrodes in a specific geometric relation to each other” is ambiguous.  Claim 1 is an apparatus-type claim as evidenced by “[a] system ….”  However, “placing…” is a method step.  A single claim which claims both an apparatus and a method step of using the apparatus is indefinite.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011).  The claim is examined as meaning functional language of the electrodes.
Dependent claim(s) 2-12 fail to cure the ambiguity of independent claim 1, thus claim(s) 1-12 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0271192 to Just et al. (hereinafter “Just”) in view of U.S. Patent Application Publication No. 2013/0131460 to Yuen.
For claim 1, Just discloses a system for measuring Bone Mineral Density (BMD) comprising:
a plurality of injection electrodes (25, 26) (Fig. 3) (para [0050]) (para [0021]-[0026]) for injecting electric current into a portion of a subject, such that at least part of the current flows through at least one bone constituent (Examiner’s Note: functional language/intended use, i.e., capable of) (para [0021]-[0026]) (also see para [0061]-[0062]);
a plurality of pickup electrodes (Examiner’s Note: the claim language being broad enough such that the injection electrodes and pickup electrodes are the same electrodes, see claim 8 of the instant application) (25, 26) (Fig. 3) (para [0050]) (para [0021]-[0026]) for measuring a value of electric potential at a surface of the subject (para [0021]-[0026]) (see para [0055]) (also see para [0061]-[0062]);
placing at least some of the electrodes in a specific geometric relation to each other (as can be seen in Fig. 2, electrode 25 being applied to the wrist and electrode 26 being applied below the elbow) (also see para [0057]); and
a computational unit (3) (Fig. 1) (para [0049]);
wherein the computational unit is configured to:
receive input of measured values of electric potential at the surface of the subject (as can be seen in Fig. 1, the input received via 20/21 and 16) (see para [0052]);
using the measured values of electric potential to estimate the subject’s Bone Mineral Density (BMD) (para [0064]-[0065]).
Just does not expressly disclose an attachment device for attaching electrodes to a body part, the electrodes attached to the attachment device.

It would have been obvious to a skilled artisan to modify Just to include an attachment device for attaching electrodes to a body part, the electrodes attached to the attachment device, in view of the teachings of Yuen for the obvious advantage of easily slipping the electrodes on and off and keeping them relatively secure to the skin.
For claim 2, Just, as modified, further discloses the attachment device is configured to fit over a wrist (as can be seen in Fig. 2 of Just).
For claim 3, Just, as modified, further discloses the attachment device is configured in a shape which locates the electrodes surrounding the wrist (as can be seen in Fig. 2 of Just).
For claim 4, Just, as modified, further discloses the attachment device comprises a sleeve (para [0046] or [0052] of Yuen).
For claim 5, Just, as modified, further discloses the attachment device comprises a sleeve for sliding over a patient’s body part (para [0046] or [0052] of Yuen).
For claim 6, Just further discloses wherein the computational unit is configured to: calculate a value of conductance of the at least one bone constituent based on the input; and calculate the subject’s Bone Mineral Density (BMD) based on the value of the conductance of the bone constituent (para [0064]-[0065]).
For claim 8, Just further discloses one or more of the injection electrodes which inject the current are also used as pickup electrodes to measure the potential (25, 26) (Fig. 3) (para [0050]) (para [0021]-[0026]).
For claim 9, Just, as modified, further discloses the attachment device is configured in a shape which enables placing the attachment device at a specific location on the wrist (as can be seen in Fig. 2).
For claim 10, Just, as modified, further discloses the attachment device has the electrodes attached to the attachment device positioned to place the injection electrodes and the pickup electrodes at specific locations on the wrist (as can be seen in Fig. 2, electrode 25 being applied to the wrist and electrode 26 being applied below the elbow) (also see para [0057]).
For claim 11, Just, as modified, further discloses the attachment device comprises 4 or 5 electrodes (para [0011]) (Examiner’s Note: para [0011] recognizing the advantage of four electrode systems by “[u]sing high input impedance equipment the current flow at the receiving electrodes is negligible and consequently voltage measurement error is minimized.  In addition, the voltage electrodes can be placed away from disturbances localized in the sites where the current is inecte4d which can improve the accuracy of ac impedance measurements”).
For claim 12, Just further discloses at least some of the electrodes are arranged in an arrangement selected from a group consisting of: a line; an array; and a ring (as can be seen in Fig. 2) (also see para [0057], the line being at 100 degrees between the forearm and the upper).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Just in view of Yuen, and further in view of U.S. Patent No. 6,236,886 to Cherepenin et al. (hereinafter “Cherepenin”).
For claim 7, Just and Yuen do not expressly disclose at least one of the electrodes is an active electrode.
However, Cherepenin teaches at least one electrode is an active electrode (col. 9, lines 13-16).
It would have been obvious to a skilled artisan to modify Just such that at least one electrode is an active electrode, in view of the teachings of Cherepenin, for the obvious advantage of having no skin preparation for the electrode(s).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791